DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
A) In response to applicant's argument that Meyer et al. and Ishihara et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Meyer et al. teaches a composition that is an epoxy curable composition that is cured by an amine (abstract) and Ishihara et al. also teaches an epoxy curable system (para. 14, 16, 17, 19) that is cured by an amine (para. 41).  Therefore, the references are analogous art.
B) Applicant’s argument that Ishihara et al. does not teach the water repellency of the multifunctional methacrylate and therefore there is not motivation to add the multifunctional methacrylate of Ishihara et al. into the composition of Meyer et al. is not persuasive. Ishihara et al. clearly teaches that the acrylic resin components are preferred from the weathering resistance viewpoint (para. 40, 42).
C) Applicant’s argument that the addition of the multifunctional methacrylate would accelerate the dry time while Meyer et al. wants to extend the cure time is not persuasive. Ishihara et al. does not teach that the copolymer of acrylates would accelerate the cure time. In fact, Ishihara et al. like Meyer et al., is concerned about the pot life being doo short, which impairs application of the composition (para. 99).  Therefore, Meyer et al. and Ishihara et al. are both concerned with the pot life not being too short, and a person having ordinary skill in the art would recognize that the addition of the multifunctional methacrylate/copolymer of methacrylate monomers as in Ishihara et al. would not impair the pot life beyond workability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2017/0267809) in view of Ishihara et al. (US 2002/0082344).
Regarding claims 1 and 4: Meyer et al. teaches an epoxy composition (title). The limitation “for coating a substrate” is intended use and carries little patentable weight. Meyer et al. teaches a first part comprising an epoxide (examples) and a second part comprising an amine (examples). Meyer et al. also teaches a catalyst comprising at least one toluene sulfonate ester/methyl-para-toluene sulfonate (para. 63).
Not disclosed is the multifunctional (meth)acrylate.  However, Ishihara et al. teaches a similar composition comprising 0.01-60% by mass of a copolymerized (meth)acrylate (para. 17) added to the first part (example 1).  Meyer et al. and Ishihara et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resins cured with amines.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the multifunctional (meth)acrylate of Ishihara et al. in the composition of Meyer et al. and would have been motivated to do so to provide a coating composition with good water repellency. 
Regarding claim 2: Meyer et al. teaches methyl para-toluene sulfonate (para. 63).
Regarding claim 3: Meyer et al. teaches the catalyst methyl-p-toluene sulfonate is present in the first part/epoxy part (table 1).
Regarding claim 5: Meyer et al. teaches the basic claimed composition as set forth above.  While Meyer et al. does not explicitly teach the property of the composition has a No-Pick-Up Time of less than or equal to about 30 minutes, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Meyer et al. teaches the claimed composition and a chemical composition and its properties are inseparable (MPEP 2112.01 II).
Regarding claim 6: While Meyer et al. does not explicitly teach the property of one of the parts or whole composition has a pump operating time of greater than 5 hours, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Meyer et al. teaches the claimed composition and a chemical composition and its properties are inseparable (MPEP 2112.01 II).
Regarding claim 7: Meyer et al. teaches methyl-para-toluene sulfonate (para. 63), which is an aromatic sulfonate ester.
Regarding claim 8: Meyer et al. teaches a mixture of methyl-para-toluene sulfonate and ethyl-para-toluene sulfonate (para. 63).
Regarding claim 10: Meyer et al. teaches 0-1 wt% catalyst (table II), which lies within the claimed range.
Regarding claims 11 and 12: Meyer et al. teaches 0-1 wt% catalyst (table II), which lies within the claimed range. Not disclosed is the amount of the multifunctional (meth)acrylate.  However, Ishihara et al. teaches 0.01-60% by mass of a copolymerized (meth)acrylate (para. 17).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of copolymerized (meth)acrylate of Ishihara et al. in the composition of Meyer et al. and would have been motivated to do so to provide a coating composition with good water repellency.
Regarding claim 13: Meyer et al. teaches an epoxy composition (title). Meyer et al. teaches a first part comprising an epoxide (examples). Meyer et al. also teaches a catalyst comprising at least one toluene sulfonate ester/methyl-para-toluene sulfonate (para. 63).
Not disclosed is the multifunctional (meth)acrylate.  However, Ishihara et al. teaches a similar composition comprising 0.01-60% by mass of a copolymerized (meth)acrylate (para. 17).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the multifunctional (meth)acrylate of Ishihara et al. in the composition of Meyer et al. and would have been motivated to do so to provide a coating composition with good water repellency. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2017/0267809) in view of Ishihara et al. (US 2002/0082344) as applied to claim 8 set forth above and in view of Marks et al. (US 2014/0213755).
Regarding claim 9: Meyer et al. teaches the basic claimed composition as set forth above.  Not disclosed is an aliphatic sulfonate ester.  However, Marks et al. teaches an aliphatic sulfonate ester (para. 33). Meyer et al. and Marks et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions using sulfonate esters as catalysts.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the aliphatic sulfonate ester of Marks et al. in the composition of Meyer et al. and would have been motivated to do so since Marks et al. teaches it is a useful catalyst known in the art to catalyze epoxy-amine coupling reactions. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oosedo et al. (US 2003/0064228) in view of Ishihara et al. (US 2002/0082344).
Regarding claim 21: Oosedo et al. teaches an epoxy composition (abstract).  The phrase “suitable for coating a substrate” is intended use and carries little patentable weight. Oosedo et al. teaches a first part/(A) comprising an epoxide (abstract) and a second part/(B) comprising an amine (abstract) which can be an acyclic aliphatic polyamine or an aromatic polyamine (para. 26), and a toluene sulfonate ester (para. 37). If the acyclic aliphatic or aromatic amine is chosen, then the composition does not include a cycloaliphatic amine. 
Not disclosed is the multifunctional (meth)acrylate.  However, Ishihara et al. teaches a similar composition comprising 0.01-60% by mass of a copolymerized (meth)acrylate (para. 17) added to the first part (example 1).  Oosedo et al. and Ishihara et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resins cured with amines.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the multifunctional (meth)acrylate of Ishihara et al. in the composition of Oosedo et al. and would have been motivated to do so to provide a coating composition with good water repellency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767